PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,744,222
Issue Date: August 29, 2017
Application No. 15/294,973
Filing or 371(c) Date: October 17, 2016
Attorney Docket No. JKJ-010USCN2

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed December 23, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
August 30, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Petitioner’s assertion of small entity status has been acknowledged and any future fee(s) submitted must be paid as a small entity.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





                                                                                                                                                                                                        /JOANNE L BURKE/Lead Paralegal Specialist, OPET